            Case: 1:21-cv-01977 Document #: 3 Filed: 04/13/21 Page 1 of 3 PageID #:9
PC 8
                                                                                                     FIL3E/2D
                                                                                                                              AM

                                                                                                            021
                                                                                                            4/1
                                                                                                                 . BRUTO    N
                                                                                                       THOMA.SDG
                                                                                                               IS T R IC T COURT
                                        UNMED STA.TES DISTRICT COURT                                CLERK, U.S
                                        NORTI{ERN DISTRICT OF ILLINOIS


       (full name of plaintiff or petitioner)                            APPLICATION TO PROCEED
                                                                         WTTHOUT PREPAYING FEES OR
                                                                         cosrs / FTNANCTAL AFFIDAVTT
            t\I$           se*\tq^3o                                     (PRTSONER CASES)
                                                                                                1:21-CV-1977
                                                                         Case nr:mber:

       (full name of defendant(s) or respondmt(s))
                                                                                                    JUDGE SHAH
                                                                                               MAGISTRATE JUDGE COLE
       Instructions:       Please answer every question. Do not leave blanlss.
                           If theansvver is "0n or t'norlg" say so.

                            If you are in custody, you are zubject to the Prison Litigation Reform Act (trPLRA'). The
                            PLRA reqrires all pretrial detainees and prisorrers to pay the filing fee. If you cannot pay
                            the fuIl filing fee at this time, you may seek treave to proceed informapruperis. A pretrial
                            detainee or prisoner who procee ds in forma pupcris pays the fuII filing fee over time, with
                            montlily irutallments takm from his or her trust fund account.

       Application: I am the plaintiff / petitioner in this case. I believe        that I am entitled to the relief I am
       reguesting in this case. I am providing the following information under penalty of perjury in support of

       my reques|(check alt that apply):
                    I
                  V     to procee d in forma paupuis (IFP) (without prepaying ftes or costs)

                  _     to request an attomey


       1.   Are uut in custod'n?
            m*3OtQo5aQttfl,                          -No
                                                     Name ofjail or prison:
            Do you receive any payment from this institution?          _     Yes

            If   "Yes," how much per month?      $-O--
            Other sowces o.f incotre / money: For the past 12 months, Iist the amount of money that you have
            received from any of the following sources:
                                                                                                   tz-montn'!!t tu    eacl)
            Self<mployment, business, or professioru                                     $W:
            Income frourinterest or dividends:
            Income from rent payments:
            Pensions, annuities, or life insurance:
            Disability or worker's compensation:
            Gifts:
            Deposits by others into your jail or prison account                          $
            Unemplolmrent, public assistance, or welfare:                                $
            Settlements or judgments:                                                    $
            Any other source of money:                                                   $

                                                              Page 1   of2
       Rev.2/2020
     Case: 1:21-cv-01977 Document #: 3 Filed: 04/13/21 Page 2 of 3 PageID #:10




3.   Cwh cndbmkaccountslDo you have any money incash or in a checking or savings
                                     '
     accourrt? Yes           Z
                        fvo If yes, how much ?
                    -
4.   Otlwr aswts: Do you have an interest in ahy real eetate (induding your home), stocks, bonds, other
     securities, retirement pl,aru, automobiles ,'jewelry, or otherlaluable property (not including ordinary
     householdfurnishings anddothing)?                           V No
                                                         -Yes
     If yes, list   each item of property and state   ib approximate value:



5.   Dependents: Is anyone dependent on you for        support? Yes {rUo
                                                                        - relationship to you; and how
     If yes, please list their rrames (for minor childreru- use only initials);
     much you and/or your spouse contfrute toward their support each montlu




6.   Debts sndfnancial obligations; List any amounts you owe to others:




Dedaratibn; I dedare under penaity of periury that all of the irrformation listed above is true and correct
I understand that a false statement may result in dismissal of my daims or other sanctions.


Date:
                                                                              ApBlic ant'-s signature
                                                                      [-a,t o,4 (rg_ Lcae-
                                                                                  Pintedname

NOTICE TO PRISONERS: Lr addition to the Certificate below, you must attach a print-out ftom the
institution(s) where you have been in custody during the last twelve months showing all receipts,
expendiflrres and balances in your prison or jail kust fund accounts during that period- Because the law
requires information as to such accounts covering a fuIl twelve monttrs befote you have fiIed your
lawsuit, ysu must attach a sheet covering transactioru in your own account - prepared by each irutitution
where you have been in custody during that twelv*month period. You must also have the Certificate
below completed by an authorized officer at each institution

                                    CERTIFICATE (Incarcerated applicants only)
                                 (To be completed by the institution of incarceration)

I certify ttnt the applicant named above,                              ID#                    has the sum
of$ _               on accountto his/her credit at                         (name of irutitu6on). I also
eertrty tlrat during the p3st twelve morrths, the applicant's average monthly deposit was $
(Add all deposits frqm e[ sources and then divide by the number of months.)

Date:
                                                                              Signdure of autlwiztd     oficu


                                                                                   Pintedname

                                                         Page 1 of2
Relr.2/2fI20
                                                                            #e                                  -=:
                                                                                                                 :VJ
                                                                                                                -^      <-
                                                                                                                261
                                                                            &                                   4m,
                                                                                                                :
                                                                                                                 7
                                                                                                                 -\-
                                                                                                                    \dt
                                                                                                                -:j N
                                                                                                                 --,-
                                                                                                                 -\.
                                                                                                                            <<>
                                                                                                                            A
                                                                                                                 =$
                                                                                                                 -l)
                                                                                                                 -
                                                                                                                  -
Case: 1:21-cv-01977 Document #: 3 Filed: 04/13/21 Page 3 of 3 PageID #:11




                                                                                                                                  *
                                                                                                                                  7.-
                                                                                       -i.!
                                                                                       LA
                                                                                       5 r-)
                                                                                       O C,
                                                                                         '\    \#
                                                                                       O-s+
                                                                                       48,
                                                                                       E i:r
                                                                                       t: pey
                                                                                       'D  i
                                                                                       nOj bo-
                                                                                           -(- -9
                                                                                             \-
                                                                                       "-?_ b
                                                                                        x
                                                                                        OA
                                                                                           t)
                                                                                       ce, e/
                                                                                               c
                                                                                             lqJ
                                                                                         ar d; .q)
                                                                                       -c,,
                                                                                       -l.^u
                                                                                       r.F
                                                                                         \->
                                                                                                    l/Y
                                                                                                    \J    /"/
                                                                                                     <-\U
                                                                                        -)
                                                                            d *2rr%                                    '-
                                                                            3",r&",                                     <)
                                                                            PK 34
                                                                            3 i l^oo
                                                                            9a a()
                                                                            do-Fi
                                                                                                                        --U
                                                                                                                            .5)
                                                                                                                            a-)
                                                                            -j\S\cSO
                                                                                \t                                      J
